TOWNS — CHANGE IN NUMBER OF WARDS — TERMS OF OFFICE OF TRUSTEES Under the provisions of 11 Ohio St. 471 [11-471] (1971), the board of trustees of a town may not by a two-thirds majority vote, order and cause the number of wards in the town to be changed from three to five. Under 11 Ohio St. 23c [11-23c] (as amended) Oklahoma Statutes, a trustee from a newly created Ward 5 in a town, is elected for a term of four years as are the trustees from the other odd numbered wards of the town.  The Attorney General has considered your request for an opinion wherein, in effect, you ask the following questions: 1. Under the provisions of 11 Ohio St. 471 [11-471] (1971), may the trustees of a town, by two-thirds majority vote of the trustees, order and cause the number of wards in the town to be changed from three to five? 2. Under the provisions of 11 Ohio St. 23c [11-23c] (1971), as last amended by Section 3, Ch. 174 O.S.L. 1974 (11 Ohio St. 23c [11-23c] (1974)), if a town makes the change from three to five wards after April, 1973, does the trustee of ward five, whose term begins in April of 1975, serve for a term of two years or four years? 11 Ohio St. 471 [11-471] of the Oklahoma Statutes provides as follows: "Whenever it shall appear to the council, board of city commissioners, or trustees or to any other governing body of any city or town, as the case may be, that it is to the best interest of such city or town to change either the boundary or the name, or both the boundary and the name of any ward or wards in such city or town, the council, board of commissioners or trustees or other governing body, may by two-thirds (2/3) vote order and cause the same to be done; provided, however, that no such order of change shall be made until notice of such proposal to make such change, shall be given thirty (30) days prior thereto, by inserting at least one time such notice of such proposal in a newspaper published in such city or town, and provided further that if no newspaper be published in such city or town, then said notice shall be given by posting such notice in writing of such proposal, in ten (10) of the most public places in such city or town, one of which notices shall be at the front entrance of the building in which the usual meeting places of such council, board of commissioners or trustees or other governing body are held; the same to be done at least thirty (30) days before the order to make such change is made. Provided, however, that when a petition shall be presented to the mayor and council of any city or the board of trustees of any incorporated town, signed by fifty-five per cent of the qualified electors of the city or town, as shown by the preceding general election, praying for a change in the name, number or boundary of wards of said town or city, the mayor and council of the city or the board of trustees of the town shall, within ten days after the filing of such petition change such wards to conform to the prayer of the petition, but no such change shall take effect except for election purposes until after the next regular election and until the installation of officers." As can be seen by an examination of this statute, the only provision for a change in the number of wards in a town, is found in the last sentence of the statute. This sentence of the statute provides for such a change to be made by the board of trustees, upon the submission of a petition presented to the mayor and board of trustees, signed by 55% of the qualified electors of the town. It is apparent from a plain reading of the statute that the petition method is the only method set forth for a town to effect a change in the number of wards of said town.  Your second question deals with 11 Ohio St. 23c [11-23c] of the Oklahoma Statutes (as amended) which provides as follows: "The board of trustees of every town shall consist and be composed of either three (3) or five (5) trustees, said trustees to be elected by the town at large, but each trustee must reside in the ward for which he is chosen. General elections shall be held on the first Tuesday in April, 1973, and each two (2) years thereafter. Commencing on the first Tuesday in April, 1975, and each four (4) years thereafter, one (1) town clerk shall be elected. On the first Tuesday in April, 1975, one town treasurer shall be elected for a two-year term. On the first Tuesday in April, 1977, and each four (4) years thereafter, one (1) town treasurer shall be elected. Commencing on the first Tuesday in April, 1973, trustee of Ward 2 in a town having three (3) wards shall be elected for a term of four (4) years, trustees of Wards 1 and 3 shall be elected for a term of two (2) years, trustees of Wards 2 and 4 in a town having five (5) wards shall be elected for a term of four (4) years, and trustees of Wards 1, 3 and 5 shall be elected for a term of two (2) years. After their initial terms shall expire all trustees shall be elected for terms of four (4) years. The board of trustees shall have the authority to appoint a marshal. The terms of officials elected under this section shall begin on the second Monday following their election, and they shall serve until their successors are elected and qualified." The second portion of this Section provides for a method of electing part of the trustees every two years, in order that all the trustees will not be elected in the same year. The provision that the trustee from Wards 1, 3 and 5 are to be elected in April of 1973 for an initial term of two years is for the purpose of creating a staggered method of electing the trustees. The normal term of office for a trustee of a town is to be four years as is stated in the statute. As stated above, the only purpose for the initial two year term is to create the desired staggered effect. Once the pattern of staggered elections is established by the use of the initial two year term in the odd numbered wards, all terms of office are to be four years in length. When a fifth ward is added, the trustee from that ward will be elected at the same time and serve the same term of office, as do the trustees from the other odd numbered wards.  It is, therefore, the opinion of the Attorney General that your questions be answered in the following manner: First, under the provisions of 11 Ohio St. 471 [11-471] (1971), the board of trustees of a town may not by a two-thirds majority vote, order and cause the number of wards in the town to be changed from three to five; second, under 11 Ohio St. 23c [11-23c] (as amended) of the Oklahoma Statutes, a trustee from a newly created Ward 5 in a town, is elected for a term of four years as are the trustees from the other odd numbered wards of the town.  (JAMES C. PECK) (ksg)